Por cuanto, la parte apelada presentó una moción solicitando la desestimación del recurso por ser frívolo, y
Por cuanto, señalada la vista de la moción para el 4 de mayo en curso, ambas partes comparecieron, oponiéndose a la desestima-ción la apelante, y
Por cuanto, la sentencia apelada se dictó sobre los méritos, ba-sándose la corte sentenciadora en las alegaciones y en las pruebas y ni las unas ni las otras se encuentran ante nos:
Por tanto, no habiendo proporcionado la apelada a esta corte la base necesaria para apreciar si el recurso es o no frívolo, no ha lugar a su desestimación.